Case 2:17-cr-20274-BAF-DRG ECF No. 480, PageID.3795 Filed 04/16/21 Page 1 of 3



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                              Criminal No. 17-cr-20274
                                               Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6 Fatema Dahodwala

       Defendants.


           STIPULATION TO EXTEND MOTION FILING DEADLINE

      Because a Fourth Superseding Indictment was recently issued adding several

new, additional counts against the Defendants and because the parties are engaged in

continuing discovery and the review of recently produced transcriptions of recorded

conversations, the United States Government, by and through its attorneys and

Defendants, by and through their attorneys, do hereby stipulate and agree that the

pretrial motion filing cutoff date for motions, other than motions in limine, currently

set for May 7, 2021, shall be extended to June 27, 2021.
Case 2:17-cr-20274-BAF-DRG ECF No. 480, PageID.3796 Filed 04/16/21 Page 2 of 3



Respectfully submitted,

 s/ Brian M. Legghio                s/ Shannon M. Smith
 BRIAN M. LEGGHIO                   SHANNON M. SMITH
 Attorney for Fatema Dahodwala      Attorney for Jumana Nagarwala

 s/ Mary Chartier-Mittendorf       s/ Matthew R. Newburg
 Mary Chartier-Mittendorf          MATTHEW R. NEWBURG
 Attorney for Fakhruddin Attar     Attorney for Farida Attar

s/Sara Woodward                     s/ John Neal
Assistant U.S. Attorney             Assistant U.S. Attorney
SARA WOODWARD                       JOHN NEAL

s/ Malisa Dubal                    s/ Amy Markopoulos
DOJ Trial Attorney                  DOJ Trial Attorney
MALISA DUBAL                       AMY MARKOPOULOS

DATED: April 13, 2021
Case 2:17-cr-20274-BAF-DRG ECF No. 480, PageID.3797 Filed 04/16/21 Page 3 of 3



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,                             Criminal No. 17-cr-20274
                                              Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6, Fatema Dahodwala

       Defendant.

                    ORDER GRANTING TIME EXTENSION FOR
                         MOTION FILING DEADLINE

      Upon stipulation of the parties and the Court being fully advised of the

circumstances;

      IT IS HEREBY ORDERED the pretrial motion filing deadline for motions,

other than motions in limine, shall be extended from May 7, 2021 to June 27, 2021.


IT IS SO ORDERED:

                                         s/Bernard A. Friedman
Dated: April 16, 2021                    Bernard A. Friedman
       Detroit, Michigan                 Senior United States District Judge
